Name: Commission Regulation (EC) No 2947/94 of 2 December 1994 fixing the single reduction coefficient for the determination of the quantity of bananas to be allocated to each operator in Categories A and B from the tariff quota for 1995
 Type: Regulation
 Subject Matter: plant product;  international trade;  economic geography;  cooperation policy;  tariff policy;  economic analysis
 Date Published: nan

 No L 310/62 Official Journal of the European Communities 3 . 12. 94 COMMISSION REGULATION (EC) No 2947/94 of 2 December 1994 fixing the single reduction coefficient for the determination of the quantity of bananas to be allocated to each operator in Categories A and B from the tariff quota for 1995 respect of the same activity have been counted twice for different operators in several Member States ; and an incorrect application of the criteria for determining the activities giving right to an allocation from the tariff quota ; Whereas the use of the abovementioned figures as noti ­ fied by certain Member States would lead, to the determi ­ nation, pursuant to Article 6 of Regulation (EEC) No 1442/93, of an excessively high single reduction coeffi ­ cient to the disadvantage of certain operators ; Whereas, given the impossibility of assessing the quanti ­ ties counted twice with sufficient accuracy and that the reference quantities are based on an incorrect application of the rules, the reduction coefficients should be deter ­ mined on a provisional basis (on the basis of the notifica ­ tions already received from the Member States) ; whereas definitive reference quantities for operators for 1995 cannot be determined using those coefficients ; whereas those quantities can only be laid down after further checks have been made by the Member States in coopera ­ tion with the Commission ; Whereas, in order to meet the deadlines, this measure should enter into force on the day of its publication ; Whereas Management Committee for Bananas has not issued an opinion within the time limit laid down by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Comission Regula ­ tion (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Commission Regulation (EC) No 2444/94 (4), lays down detailed rules for the application of the arrangements for importing bananas into the Community ; Whereas, pursuant to Articles 18 and 19 of Regulation (EEC) No 404/93, the tariff quota for imports of third ­ country bananas and non-traditional ACP bananas is 1 330 000 tonnes for Category A operators and 600 000 tonnes for Category B operators ; Whereas, pursuant to Article 5 of Regulation (EEC) No 1442/93, the competent authorities of the Member States, after making the relevant verifications and checks, must establish the reference quantities for Category A and Category B operators for the period 1991-93 ; whereas, pursuant to the second subparagraph of Article 19 (2) of Regulation (EEC) No 404/93 and Article 5 of Regulation (EEC) No 1442/93, the competent authorities must esta ­ blish the quantity to be allocated to each operator in the abovementioned categories for 1995 ; Whereas, the total of the reference quantities thus calcu ­ lated is 2 642 484 tonnes for Category A operators and 1 395 324 tonnes for Category B operators ; whereas, therefore, Article 6 of Regulation (EEC) No 1442/93 should be applied to ensure compliance with the tariff quota opened for 1995 and the single reduction coeffi ­ cient to be applied to the reference quantity of operators in each of the abovementioned categories to determine the quantity to be allocated to each of those operators for 1995 should be fixed ; Whereas the notifications made by the Member States pursuant to Article 5 (3) of Regulation (EEC) No 1442/93 concerning the total reference quantities allocated to operators registered with them and of the quantities of bananas marketed in respect of each activity by those operators reveal that the same quantities marketed in HAS ADOPTED THIS REGULATION : Article 1 The provisional quantity to be allocated to each operator in Categories A and B for the period from 1 January to 31 December 1995 within the tariff quota referred to in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be calculated by applying to the operator's reference quantity, determined in accordance with Article 5 of Regulation (EEC) No 1442/93, the following single reduc ­ tion coefficients :  for each Category A operator : 0,503314,  for each Category B operator : 0,430008 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The provisions of this Regulation shall apply without prejudice to any corrections made subsequent to amend ­ ments to notifications made by the Member States. (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 320, 22. 12. 1993, p. 15. (3) OJ No L 142, 12. 6 . 1993, p. 6 . (&lt;) OJ No L 261 , 11 . 10. 1994, p. 3. 3 . 12. 94 Official Journal of the European Communities No L 310/63 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1994. For the Commission Rene STEICHEN Member of the Commission